1                                                 The Honorable Robert S. Lasnik
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7
                                      AT SEATTLE
8
9     IN RE IMPINJ SECURITIES              Case No. 3:18-cv-5704-RSL
      LITIGATION
10                                         CLASS ACTION
11
                                           PARTIES’ MOTION FOR
12                                         APPROVAL OF STIPULATION
                                           REGARDING DEADLINES FOR
13
                                           CLASS CERTIFICATION
14                                         BRIEFING AND ORDER
15                                         ADOPTING THE SAME

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     BYRNES KELLER CROMWELL LLP
     STIPULATION AND ORDER                            1000 Second Avenue, 38th Floor
                                                        Seattle, Washington 98104
     (Case No. 3:18-cv-05704-RSL)                       Telephone: (206) 622-2000
1           Pursuant to Local Civil Rules 7(d)(1) and 10(g), the Parties, by and through
2    their undersigned attorneys of record, request the Court to order as follows:
3                                             STIPULATION
4           WHEREAS, on October 30, 2019, this Court entered a Minute Order Setting
5    Trial Date & Related Dates (“Case Management Order”) scheduling briefing for
6    Lead Plaintiffs’ motion for class certification (Dkt. 70 at 1);
7           WHEREAS, pursuant to the Case Management Order, Lead Plaintiff’s motion
8    for class certification shall be filed by May 7, 2020 (Dkt. 70 at 1);
9           WHEREAS, the Parties have conferred extensively and agree that an
10   extension of the class certification briefing schedule is necessary in light of the
11   disruptions caused by the recent outbreak of the Coronavirus (COVID-19) and
12   global pandemic that followed;
13          WHEREAS, this stipulated motion and proposed order is meant to resolve
14   only the most near and present deadline in the Case Management Order impacted by
15   the COVID-19 pandemic, and the Parties have agreed to revisit the case schedule
16   periodically and in good faith as the Parties and their counsel grapple with the
17   disruptions of the pandemic;
18          WHEREAS, the Parties have not previously requested or received an
19   extension of their time under the Case Management Order;
20          WHEREAS, this stipulated motion and proposed order does not affect other
21   case management dates; and
22          WHEREAS, the Parties reserve the right to request further modifications of
23   the schedule upon good cause shown, particularly in light of the disruptions caused
24   by the COVID-19 pandemic.
25          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
26   and between the undersigned counsel, subject to approval of the Court:
27          1.      Lead Plaintiff’s Motion for Class Certification shall be filed no later
28                  than June 8, 2020;
     MOTION FOR APPROVAL OF STIPULATION AND                   BYRNES KELLER CROMWELL LLP
                                                               1000 Second Avenue, 38th Floor
     PROPOSED ORDER                                              Seattle, Washington 98104
     (Case No. 3:18-cv-05704-RSL)                  -1-           Telephone: (206) 622-2000
1           2.      Defendants’ Opposition shall be filed no later than July 23, 2020; and
2           3.      Lead Plaintiff’s Reply shall be filed no later than August 13, 2020.
3     Dated: April 8, 2020                    Presented by,
4
                                              BYRNES KELLER CROMWELL LLP
5
                                              /s/ Brad S. Keller
6                                             Bradley S. Keller, WSBA# 10665
                                              1000 Second Avenue, 38th Floor
7
                                              Seattle, Washington 98104
8                                             Telephone: (206) 622-2000
                                              Facsimile: (206) 622-2522
9
                                              bkeller@byrneskeller.com
10                                            Liaison Counsel for Lead Plaintiff Employees’
11                                            Retirement System of the City of Baton Rouge
                                              and Parish of East Baton Rouge
12
13                                            BERNSTEIN LITOWITZ BERGER
                                                 & GROSSMANN LLP
14
                                              Jonathan D. Uslaner (Pro Hac Vice)
15                                            Lauren M. Cruz (Pro Hac Vice)
                                              2121 Avenue of the Stars, Suite 2575
16
                                              Los Angeles, CA 90067
17                                            Tel: (310) 7819-3470
                                              jonathanu@blbglaw.com
18
                                              lauren.cruz@blbglaw.com
19                                              -and-
20                                            John C. Browne (Pro Hac Vice)
21                                            Michael D. Blatchley (Pro Hac Vice)
                                              1251 Avenue of the Americas
22                                            New York, New York 10020
23                                            Tel: (212) 554-1400
                                              Fax: (212) 554-1444
24                                            johnb@blbglaw.com
25                                            michaelb@blbglaw.com

26                                            Counsel for Lead Plaintiff Employees’
                                              Retirement System of the City of Baton Rouge
27                                            and Parish of East Baton Rouge and Lead
28                                            Counsel for the Class
     MOTION FOR APPROVAL OF STIPULATION AND                     BYRNES KELLER CROMWELL LLP
                                                                 1000 Second Avenue, 38th Floor
     PROPOSED ORDER                                                Seattle, Washington 98104
     (Case No. 3:18-cv-05704-RSL)                   -2-            Telephone: (206) 622-2000
1
                                                /s/ Gregory L. Watts
2
                                                Barry M. Kaplan, WSBA #8661
3                                               Gregory L. Watts, WSBA #43995
                                                WILSON SONSINI GOODRICH & ROSATI, P.C.
4
                                                701 Fifth Avenue, Suite 5100
5                                               Seattle, WA 98104-7036
                                                Telephone: (206) 883-2500
6
                                                Facsimile: (206) 883-2699
7                                               Email: bkaplan@wsgr.com
                                                Email: gwatts@wsgr.com
8
9                                               Attorneys for Defendants Impinj, Inc., Chris
10                                              Diorio, Evan Fein, and Eric Brodersen

11
     It is so ordered.
12
13
            Dated this 9th day of April, 2020.
14
15                                            A
                                              HONORABLE ROBERT S. LASNIK
16
                                              UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION FOR APPROVAL OF STIPULATION AND                       BYRNES KELLER CROMWELL LLP
                                                                   1000 Second Avenue, 38th Floor
     PROPOSED ORDER                                                  Seattle, Washington 98104
     (Case No. 3:18-cv-05704-RSL)                      -3-           Telephone: (206) 622-2000
